Citation Nr: 0901926	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to September 1, 2008, and in excess of 0 
percent beginning September 1, 2008, for lateral instability 
of the left knee secondary to degenerative arthritis of the 
left knee.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar strain.

3.  Entitlement to a rating in excess of 10 percent prior to 
February 27, 2007; in excess of 30 percent from February 27, 
2007, to September 1, 2008; and in excess of 20 percent 
beginning September 1, 2008; for degenerative joint disease, 
tendonitis, and sub-deltoid bursitis of the right shoulder.

4.  Entitlement to a rating in excess of 10 percent prior to 
February 27, 2007; and in excess of 20 percent beginning 
February 27, 2007; for degenerative joint disease, 
tendonitis, and sub-deltoid bursitis of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.


6.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1975 to 
June 1980, and from March 1983 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2005 
and April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee  

In December 2008 the veteran's appeals were certified to the 
Board.  In correspondence dated in December 2008 the veteran 
requested a hearing before a member of the Board at a local 
VA office (Travel Board Hearing).  A Travel Board hearing has 
not been scheduled.  Since there is no evidence that the 
veteran has withdrawn his appeals or his request for a 
hearing, the matter must be remanded, in compliance with 
38 C.F.R. §§ 20.703, 20.704(b), so that the veteran can be 
scheduled for Travel Board hearing.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO must schedule the veteran for a 
Travel Board Hearing and provide adequate 
notice to the veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




